MacIntyre, J.,
concurring specially. It seems to me that under the general prohibition law of Georgia it is entirely immaterial with what intent the defendant possesses intoxicating liquor. Cohen v. State, 7 Ga. App. 5 (65 S. E. 1096); Klug v. State, 77 Ga. 734 (5). It is true, however, that he must knowingly have, control, or possess it. Under the facts of this case, in order to rebut a defense based upon evidence, which was open to the defendant, that he did not know the contents of the jug of intoxicating liquor which was left in his yard near a water spigot by another person in no way connected with him as a member of family or otherwise, the *637State could introduce other transactions of a similar character which would tend to show the true nature of the transaction in question, and support the State’s claim that the defendant knowingly had, possessed, or controlled the intoxicating liquor on the occasion charged in the accusation. The other similar transaction tended to characterize the transaction in question as a knowing possession. In short, the other transactions, which happened to be punishable under the law as a crime, are relevant and admissible to show guilty knowledge or scienter. See State v. Donaluzzi, 94 Vt. 142, 146 (109 Atl. 57). I think the evidence was also admissible for the reasons stated by Guerry, J., in his concurring opinion in the instant case. See Holmes v. State, 7 Ga. App. 570 (5) (67 S. E. 693).